Citation Nr: 0925962	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.   

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 to December 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that denied the Veteran's claim for 
increased rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking an initial disability 
rating in excess of 50 percent for service-connected PTSD.  
The evidence shows that he has been diagnosed with various 
psychiatric disorders, including PTSD, depressive disorder, 
and panic disorder with and without agoraphobia.  In 
connection with his appeal, the Veteran was afforded a VA 
psychiatric evaluation in September 2006, in which PTSD, 
panic disorder with agoraphobia, alcohol dependence in 
remission, and depressive disorder were diagnosed.  The 
examiner stated that panic disorder with agoraphobia appears 
to have developed after the Veteran's return from Vietnam at 
about the same time as his PTSD symptoms.  He did not offer 
an opinion as to whether any of the diagnosed disorders other 
than PTSD is related to the Veteran's service, nor did he 
distinguish the symptomatology associated with each disorder.  
Therefore, a remand is necessary in order to separate the 
effects of the service-connected psychiatric disorder from 
any nonservice-connected psychiatric disorders.  If this is 
not possible, 38 C.F.R. § 3.102 dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Additionally, in a February 2009 statement, the Veteran 
reported that he has received VA outpatient treatment for 
these psychiatric disorders on a monthly basis since 
September 2008, the records of which are not associated with 
the claims file.  He contends these records will establish 
that his PTSD symptoms warrant a higher rating.  On remand, 
these records must be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

The Veteran is also seeking service connection for tinnitus, 
which he contends results from noise exposure in service.  
His Form DD 214 establishes that his MOS was infantry and he 
was awarded the Combat Infantryman Badge; therefore, noise 
exposure is conceded.  The Veteran is considered competent to 
describe the symptoms he has experienced which are capable of 
lay observation, such as ringing in the ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  His contention that 
tinnitus began in service and has continued since that time 
thus constitutes evidence which indicates that a current 
disability "may be associated" with military service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under 
these circumstances, VA is required to provide an examination 
to assess the nature and etiology of his claimed tinnitus.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the VA medical facilities the 
Veteran identified in his February 2009 
statement and request any treatment 
records they have pertaining to the 
Veteran.  The request should specifically 
identify psychiatric treatment records 
dating from at least September 2008 to 
the present.  Any records obtained should 
be associated with the claims folder.  If 
no records are found, this should be 
noted in the folder.  

2.  Thereafter, return the claims folder 
to the VA examiner who conducted the 
September 2006 PTSD evaluation to 
distinguish, if possible, the symptoms 
related to the service-connected PTSD 
from those related to any nonservice-
connected psychiatric disability.  

If the September 2006 examiner is not 
available, or determines that the 
requested opinion cannot be provided 
without an examination, the Veteran 
should be scheduled for another VA 
psychiatric evaluation.  The claims file 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should conduct a thorough 
examination and identify any disorder 
found.  After reviewing the record, the 
examiner should answer the following:

Is it at least as likely as not (i.e., 50 
percent probability) that any diagnosed 
psychiatric condition other than PTSD is 
related to the Veteran's service?

If not, describe the symptomatology 
associated with each diagnosed disorder.  
If the symptoms of different disorders 
cannot be reliably distinguished, the 
examiner should so indicate.

A complete rationale should be provided 
for any opinion expressed.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of his claimed tinnitus.  
The claims file should be made available 
to the examiner in conjunction with the 
examination.  Based on examination and 
records review, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) that 
tinnitus, if present, had its onset 
during or was otherwise caused by disease 
or injury during service.  

A complete rationale should be provided 
for any opinion expressed.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


